 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                           1:19-cv-00235-GSA (PC)

12                       Plaintiff,
13            v.                                               ORDER GRANTING APPLICATION TO
                                                               PROCEED IN FORMA PAUPERIS
14    MEKIASH BUYARD, et al.,                                  (Document# 4)

15                       Defendants.                                       and
16
                                                               ORDER DIRECTING PAYMENT
17                                                             OF INMATE FILING FEE BY FRESNO
                                                               COUNTY SHERIFF
18

19          Plaintiff is a Fresno County jail inmate proceeding pro se with this civil rights action
20   pursuant to 42 U.S.C. § 1983 and has requested leave to proceed in forma pauperis pursuant to 28
21   U.S.C. § 1915. Plaintiff has made the showing required by § 1915(a) and accordingly, the request
22   to proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee
23   of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly
24   payments in the amount of twenty percent of the preceding month=s income credited to Plaintiff=s
25   trust account. The Fresno County Sheriff is required to send to the Clerk of the Court payments
26   from Plaintiff=s account each time the amount in the account exceeds $10.00, until the statutory
27   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
28   ///
                                                           1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3

 4              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 5              2. The Fresno County Sheriff or her designee shall collect payments from

 6        Plaintiff=s jail trust account in an amount equal to twenty per cent (20%) of the

 7        preceding month=s income credited to the prisoner=s trust account and shall forward

 8        those payments to the Clerk of the Court each time the amount in the account

 9        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

10        been collected and forwarded to the Clerk of the Court. The payments shall be

11        clearly identified by the name and number assigned to this action;

12              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13        Plaintiff=s in forma pauperis application on the Fresno County Sheriff, via the court’s

14        electronic case filing system (CM/ECF); and

15              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

16        Department, U.S. District Court, Eastern District of California, Sacramento Division.

17
     IT IS SO ORDERED.
18

19     Dated:        March 1, 2019                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
